 70DECISIONSOF NATIONALLABOR RELATIONS BOARDColin Service Systems,Inc.andLocal 144, Hotel,Hospital,Nursing Home and Allied Health ServicesUnion,SEIU,AFL-CIOand Building Service Em-ployees-International Union,Local 32E, AFL-CIO,Party to the Contract.Case 2-CA-13877September 21, 1976DECISION AND ORDERBY MEMBERS JENKINS,PENELLO, AND WALTHEROn June 7, 1976, Administrative Law Judge JamesL. Rose issued the attached Decision in this proceed-ing.Thereafter, theRespondent and the GeneralCounsel filed exceptions. The Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The-Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Colin Service Systems,Inc.,New York, New York, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products, Inc,91NLRB 544 (1950), enfd. 188 F 2d 362 (C.A. 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings2 Since the remedy would be the same, we find it unnecessary to pass onthe General Counsel's contention that Respondent violated Sec. 8(a)(3) aswell as Sec. 8(a)(1) by discharging employees Hill, Jones, and Lopez.Pres-cott Industrial Products Company,205 NLRB 51 (1973) Member Jenkinswould find and enjoin the violation of Sec 8(a)(3)DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: This mattercame on for hearing at New York City on April 5, 6, and 7,1976, on the Regional Director's complaint alleging, ingeneral terms, that Colin Service Systems, Inc., violatedSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended, 29 U.S.C. § 151,et seq.,by: requiringnewly hired employees to sign union membership andcheckoff authorization cards within 30 days of their initialemployment; and discharging three employees for theirhaving engaged in union and other protected concertedactivity.Upon the record as a whole, including my observation ofthe witnesses, arguments, and briefs of counsel, I make thefollowing:FINDINGS OF FACTI.THE BUSINESSOF THERESPONDENTThe Respondent is a New York corporation engagedprincipally in the business of maintenance contractor pro-viding building cleaning and related services to industrial,educational, and other commercial accounts. During theyear preceding the issuance of the complaint herein, theRespondent performed services valued in excess of$500,000, of which services valued in excess of $50,000were performed for various enterprises located in New Jer-sey and Connecticut.I find that the Respondent is, and at all times materialherein has been an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATIONS INVOLVEDBuilding Service Employees International Union, Local32E, AFL-CIO, is admitted by the Respondent to be, andI find is, a labor organization within the meaning of Sec-tion 2(5) of the Act.Local 144, Hotel, Hospital, Nursing Home and AlliedHealth Services Union, SEIU, AFL-CIO, has been shownto be an organization in which employees participate andwhich exists for the purpose of negotiating with employersconcerning wages, hours, and other terms and conditionsof employment of employees. I accordingly find Local 144,is, and at all times material herein has been, a labor organi-zation within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Factual BackgroundSometime in the summer of 1975, the Respondent en-tered into a contract with Carl H. Neuman, M.D., d/b/aCo-op Care Center, the essence of which was that, for acertain predetermined hourly rate, the Respondent wouldfurnish people to do light janitorial work at the Co-op CareCenter-distributing laundry, mopping, sweeping, and thelike.The Respondent apparently has different types of ar-rangements by which it undertakes to do janitorial workfor commercial concerns. Sometimes the Respondent fur-nishes all of the employees, along with supervision and226 NLRB No. 17 COLIN SERVICE SYSTEMS, INC.equipment. On this particular project, however, the Re-spondent did not furnish any materials or direct supervi-sion. The Respondent supplied employees who then weredirected in their work by an employee of the Co-op CareCenter, in this instance one Lesmes Ruiz.The Respondent's district manager, Luis Otero, testifiedthat he would spend only about 15 minutes to an half houreach morning at the Co-op Care Center to insure that theemployees of Respondent had in fact shown up for workand that Co-op Care Center had as many workers as itneeded, He stated that, when Co-op Care Center wantedmore people, Ruiz would call him and then Otero wouldundertake to furnish them. Thus it was that Otero inter-viewed, hired, and fired employees of the Respondent whoworked at Co-op Care Center. However, while at workthey were under the direct supervision of Ruiz in that heassigned them their jobs and directed them in their work.Employees hired by the Respondent for the Co-op CareCenter job were new hires as opposed to transferees fromother projects. The Respondent ran newspaper ads andemployees learned of the openings by various other meth-ods.In any event, it appears that most of the new employeesat the Co-op Care Center project were interviewed in Ruiz'office by Otero who had them fill out an application foremployment.Also, at the time employees were hired, Otero advisedthem that the Company had a union shop, under a contractwith Local 32E. He would customarily tell them that thismeantthat their membership in that Union was requiredafter 30 days of employment. At this time, he would givethem an application for membership, as well as a dues-checkoff authorization card.There is no testimony in the record that Otero made anytype of threat to any employee concerning membership inLocal 32E. Nor is there evidence that he said membershipwas required prior to the end of 30 days of employment orthat any employee had to sign the checkoff authorizationcard. Nor is there any evidence that Otero madesigningthe checkoff card a condition of employment-either ex-press or implied.Thus, of the employees in question, Jewell Hill and Nao-mi Jones signed checkoff authorization cards while Ray-mond Lopez did not. Dues were in fact withheld from thepaychecks of Hill and Jones, presumably pursuant to theauthorizations. The money, however, was apparently nottransmitted to the Union and was in fact refunded to Hilland Jones on their discharge.The parties are also in general agreement that on Mon-day morning, August 25, 1975, Michael Galati of Local32E, along with Otero, Ruiz, and a Spanish-speaking repre-sentative of the Union, met with all of the Respondent'semployees at the Co-op Care Center to explain the laboragreement. Jones, Hill, and Lopez asked a number of ques-tions concerning the wage rate, benefits, and the like.The parties also agree that, on the morning of August 26,Hill, Jones, and Lopez were discharged by Otero. They hadbeen employed less than 30 days.Itwas stipulated that the pay week for these employeesended on Sunday and began on Monday. Thus Hill, Jones,and Lopez were each paid for 8 hours for Monday, August7125, and for 2 hours for Tuesday, August 26. The partiesfurther stipulated that the three discharged employees werereplaced on August 26.On or about September 7, Co-op Care Center canceledits contract with Colin and, apparently in the process ofdoing so, did not pay Cohn for services rendered. Thisbecame the subject of litigation which was ultimately set-tled between Colin and Co-op in November 1975.B. Analysis1.The checkoff authorizationThe complaint alleges that the Respondent required Hilland Jones to sign union membership and checkoff authori-zation cards notwithstanding that they had not been em-ployed for 30 days.,It should be noted that there is no testimony from any oftheGeneral Counsel's witnesses to the - effect that Oterothreatened prospective employees or in any way requiredthem to sign the checkoff authorization cards or made thesigning of the checkoff authorization a condition of em-ployment. Nor is there any evidence that Otero requiredany new employee to join Local 32E before the expirationof 30 days of employment.Thus, we have in this matter the bare fact that, at orabout the time of their employment, Hill, Jones, and Lopezwere tendered applications for membership in the Unionalong with checkoff authorization cards. Hill and Jonessigned the checkoff authorization cards and returned themto the Respondent, and, thereafter, union dues were de-ducted from their paychecks. The Company, however, re-turned the amount deducted to them following their dis-charges because they had not been, employees for morethan 30 days. Lopez, on the other hand, did notsign thecheckoff authorization card and there was no deductionfrom his wages.Absent any specific threat or other intimidatory state-ment or act by Otero with regard to this matter, I cannotfind that the mere fact that the Respondent gave to em-ployees checkoff authorization cards and applications forunion membership within the first30-days of their employ-ment is violative of Section, 8(a)(1) or 8(a)(3) of the Act.Counsel for the General Counsel stated at the hearinghis theory that it is unlawful for a company to deduct duespursuant to a checkoff authorization within the first 30days of employment.There was a union-shop clause in the collective-bargain-mg agreement between the Respondent and Local 32E.This clause, conforming to Section 8(a)(3) of the Act, pro-vided that as a condition for continued employment eachemployee must become a member of Local 32E-after 30days. There is nothing in the Act to prohibit an employeefrom joining the Union and authorizing dues to be deduct-ed within the first 30 days of employment.The matter of union dues checkoff is covered under Sec-tion 302(c) of the National Labor Relations Act. This sec-tion prohibits an employer from deducting from employ-ees'wages union dues and submitting them to the unionabsent a written authorization to do so. Neither Section302(c) nor any other section of the Act prohibits dues de- 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDduction pursuant to a written authorization within the first30 days of employment.Here, as a part of the hiring procedure, the Respondentgave employees checkoff authorization cards which, in thecase of two employees, were signed and returned to theRespondent, and the Respondent undertook to set up itspayroll to make the appropriate deduction. One of thethree employees did not choose to sign the authorizationcard and did not do so, and no deduction was made.An employer cannot make a condition for employmentmembership in a union within the first 30 days. However,tendering new employees' applications for membershipalong with checkoff authorization cards without a furthershowing of intimidation or coercion, particularly where thecollective-bargaining agreement contains a union-securityclause, is not a violation of Section 8(a)(3) or 8(a)(1) of theAct. Accordingly, I recommend that paragraph 7 of thecomplaint be dismissed.This case was pled and tried on the theory discussedabove; namely, that the Respondent "required" new em-ployees to join Local 32E and sign dues-checkoff authori-zation within 30 days, and that in any event to make a duesdeduction within 30 days, even pursuant to a written au-thorization, is violative of Section 8(a)(1) and (3).For the first time in his brief, the General Counsel ar-gues an alternative theory-under the facts outlined, theRespondent aided Local 32E to the detriment of the em-ployees' right to select another union or no union. In short,the General Counsel now argues that the Respondent en-gaged in 8(a)(2) activityand suggests this is so because thefacilitywhere the Respondent's new employees workedconstituted, or could have constituted, a separate appropri-ate bargaining unit. Hence, the new employees had theright not to accept Local 32E as their bargaining-agent.While this argument has some validity(Penn TrafficCompany, Riverside Division,219 NLRB 189 (1975);Tus-chak/Jacobson, Inc., t/a Franklin Convalescent Center, 2231298 (1976) ), it must be rejected. The General Counselpled that the appropriate bargaining unit included the newemployees at the facility in question; all parties tried thiscause from the reference that Local 32E was the bargainingagent and that the contract was in full force and effect.There is no allegation in the complaint of unlawful assis-tance or a violation of Section 8(a)(2).To consider so substantive a change of theory at thisstage of the proceeding would be to deny the Respondentthe fundamental right to know in what manner it is allegedto have committed unfair labor practices so that it can fullydefend the complaint. For instance, critical to the unlawfulassistance theory is the matter of whether the employeesare an accretion 'or constitute a new separate appropriatebargaining unit. While there is some evidence on this point,itwas not fully litigated.The question of unlawful assistance was not raised in thecomplaint and the Respondent was never put on noticethat such a violation was in issue. Accordingly, the unlaw-ful assistance)aspect'of the General Counsel'sargumentcould not be the basis of finding a violation of the Act.Georgia,Florida,Alabama Transportation Company,219NLRB 894 (1975).2. The discharge of Hill, Jones, and LopezJones, Hill, and Lopez all generally testified that, at themeeting on August 25 with Otero, the representatives ofLocal 32E, Ruiz, and the other employees, each of themmade some comment concerning the wages and workingconditions that they were to receive under the Local 32Econtract. Significantly, they all testified that Galati did nothave in hand at that time the contract and could not there-fore give a good answer with regard to the wages and otherbenefits. Indeed, another meeting was set for the next day.Nevertheless, Hill, Jones, and Lopez questioned why theirwages were only $112 a week ($2.80 per hour) while otherunions representing employees in the same industry wereable to get more money for theirmembers.On the morning of August 26, Jones, Hill, and Lopezarrived at work slightly before the 7 a.m. starting time.They were then variously informed by Otero that they weredischarged. Included also was Laura Stanford who leftwith the other three. They first went to Lopez"home andthen to the Local 32E hall. They stated that Galati ex-pressed surprise at their discharges and they went with himback to Co-op.Hill testified that Ruiz praised her work one time, partic-ularly with the way that she did the linen and that, in anyevent, he never complained of her work. She, incidentally,was a housekeeper for approximately 17 years until heremployers moved to Florida and thus was experienced inthe work she was doing.Ruiz testified that he does not remember ever praisingHill's work but, on the other hand, he stated that he nevercriticized her and his only objection to her was that onoccasion she talked to residents of the nursing home.Lopez testified that there had been no complaint con-cerning his work, although no praise for it either.Jones arrived at work about 10 minutes before 7 p.m.and saw Otero, who stated that Jones was being dischargedbecause her work was not satisfactory. She told him thatwas not true and he said words to the effect, "You maketrouble." This comment by Otero to Jones was undeniedby Otero.When Jones saw Ruiz, she told him that there had beenno complaints about her work. He threw up his hands andstated, "I know nothing."Jones also testified that they went to see Galati at theunion hall, and he said that, if they signed cards, he wouldget their jobs back.Then they all went back to the Co-op Care Center. Thefour discharged employees arrivedsome timeafter Galati,and when they got there he was already meeting with theother employees explaining to them the benefits of the con-tract.After the meeting the four remained, and Otero andGalatimet privately. At this time Galati said to Lopezwords to the effect "`Young man, I hear you are talkingabout Local 1199 [another union representing employees inthis industry] but Local 32E is here to stay." Jones testifiedthat Hill asked something to the effect of why was "Lauradischarged, she didn't say anything yesterday"; and Stan-ford was put back to work.Finally, when the employees asked Galati why they were COLIN SERVICESYSTEMS, INC.73discharged, he said, "All I can say is that he [Otero] let yougo before 30 days was up."Ruiz testified that he never told Otero that the employ.eeswere poor performers. He stated only that Hill andJones occasionally talked to residents, which was againstthe rules, but that this wasnota serious problem.Otero testified that, while he had not warned any of thethree discharged employees that they were performingpoorly, nevertheless he was aked by Ruiz to discharge thembecause they were unsatisfactory employees. Otero directlytestified that Ruiz requested that Hill, Jones, and Lopez bedischarged. Otero also testified that Ruiz had told him thathe had warned Lopez on several occasions about his poorwork and that Ruiz gave several reasons to replace thethree. Otero said that, to the extent Ruiz testified different-ly, he was not telling the truth.There is an obvious testimonial conflict between Ruizand Otero on a matter of fact which is relevant to theRespondent's motive in discharging the three employees.One of the principalmaterial issuesin this matter iswhether the Respondent had cause to discharge the threeemployees or whether the alleged reason-that the employ-ees were poor performers-is false.The Respondent does not have to prove a cause for dis-charging employees. Indeed, it can discharge employees forany reason or no reason at all other than their having en-gaged in protected concerted activity. Nevertheless, wherea prima faciecaseof an unlawful discharge has been made,then whether the Respondent's alleged cause withstandsscrutiny is important in determining the true motive.In this matter, it is noted that the three employees inquestion were all discharged on the morning following ameeting of employees with a Local 32E representative dur-ing which these three had raised questions concerning theinadequacy of their wages. The timing here suggests that aprecipitating reason, at least, for the discharge was thequestions that they had raised- in the August 25 meeting.The pay week begins on Monday and ends on Sunday.They were fired on Tuesday. Had incompetence over the3-week period of their employment been the sole reason, asalleged by the Respondent, they more reasonably wouldhave been discharged on their last working day of the weekand prior to the meeting, rather than on the second dayinto a new pay week.It also stands undenied that these three employees werethe active speakers with regard to wages andworking con-ditions at the employee meeting on August' 25. A fourthemployee was discharged but was put back to work when itwas pointed-out that she had not said anything.This is all rather sketchy but on balance, and particular-ly crediting the testimony of Jones, it is concluded that infact these three employees were discharged in part becausethey questioned the wage rate and other conditions andbecame, therefore, "troublemakers."I believe Jones' testimony that, on the day of her dis-charge, Otero told her, "You make trouble." In creditingJones' testimony, I consider her demeanor as well as thefact that Otero did not deny this particular statement. Be-yond that, I resolve in favor of Ruiz the direct conflictbetween his testimony and that of Otero. The Respondentargues that because Ruiz works for Co-op Care Center, inthismatter he would deliberately lie-. There is no basis forsuch a conclusion. That Co-op Care Center and Colin havehad business difficulties resulting in litigation is not a suffi-cient reason to discredit Ruiz' testimony. It is- noted thatRuiz was called as a witness by the General Counsel earlyin the case, did not hear the testimony of others, and hadno particular reason to know what answers would be re-quired of him that would be detrimental to Colin.Ruiz has no interest in the outcome of this litigation. Onthe other hand, Otero does. Ruiz, to a substantialextent, isan uninterested and independent- witness whose testimonyismore probably truthful than not.Further, had Ruiz requested the discharge of these threeemployees for incompetence, it stands to reason that hewould have done so at the end of the pay week or followingsome particular event, rather than, at 3:30 on Monday af-ternoon, as testified to by Otero. Otero's testimony is justnot realistic. Further, I found Ruiz to be' straightforwardand positive in his testimony and his demeanorimpressedme. Therefore, to the extent that his testimony is at vari-ance with Otero, I credit Ruiz. I find that he did not re-quest the discharge of Hill, Jones, or Lopez nor did he tellOtero that their work was unsatisfactory. I find that Ruizonly told Otero that Hill and Jones talked to residents, butthis was not relayed then from Otero to Jones or Hill, eventhough Otero testified that as a matter of practice, prior todischarging employees, he warned them.There is no evidence in the record that in fact Hill,Jones, and Lopez were poor performers or did incompetentwork. I do not believe Otero's testimony that he reliedupon Ruiz' statements to this effect. In short, I concludethat the Respondent's reasons for effecting the dischargeswere not just pretextuous, they were false."If he [the trier of fact] finds that the stated motive for adischargeis false,he certainly can infer that there is anoth-er motive." "Shattuck Denn Mining Corporation [Iron KingBranch] v. N.L.R.B.,362 F.2d 466, 470 (C.A. 9, 1966). Thushere I infer that Otero, undertook to discharge these em-ployees as a preventive measure to stop what he consideredthe possibility of brewing trouble between his employeesand the Union with whom he had a contract.The questions and comments by Hill, Jones, and Lopezat the employee meeting were not the typical overt activitynormally associated with Section 7. Nevertheless, suchquestioning arising in the context of an employeemeeting,particularly one of new employees where a representativeof the incumbent union is present, at least amounts to pre-liminary, discussion which could reasonably lead to furtheractivity on the part of employees concerning matters in-volving their mutual aid and protection. As such, the state-ments,here are acts protected by Section 7.Cf.MushroomTransportation Company,,,Inc. v. N.L.R.B.,330 F.2d 683,(C.A. 3, 1964).Thus, in discharging the three employees for having spo-ken out at the meeting, the Respondent violated Section8(a)(1) of the Act.Based upon the record as a whole and noting, for in-stance, that there is no evidence of activity on behalf ofLocal 144, 1 cannot conclude that these three employees 74DECISIONSOF NATIONALLABOR RELATIONS BOARDwere discharged because they engaged inactivity on behalfof Local 144 or any other union. Rather, from the totalityof the evidence, I- conclude that it was the -statements ofthese three employees at the meeting on- August 25 whichcaused Otero to replace them as being probable trouble-makers.CONCLUSIONS-OF LAW-1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.Local 144, Hotel, Hospital, Nursing Home and AlliedHealth Services Union, SEIU, AFL-CIO, and BuildingService Employees International Union, Local 32E, AFL-CIO, are labor organizations, within- the meaning of, theAct.--3.The General Counsel, has not established by.a pre-ponderance of the evidence that any employee was re-quired by the Respondent to sign a union membership ap-plication pr a checkoff authorization card in violation ofSection 8(a)(l) and/or 8(a)(3). The allegations set forth inparagraph 7 of the complaint, as amended, have'-not beensustained.4.On or about August 26_1975, the Respondent diddischarge employees Jewell Hill, Naomi Jones, and Ray-mond Lopez because they had engaged in protected con-certed activity within the meaning of Section 7 of the Actand Respondent thereby engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.5.The Respondent's unfair labor practices occurring inconnection with itsbusinessset forth above have a close,intimate,and substantial relationship to trade, traffic, andcommerceand lead to labor disputes affecting commercewithin the meaning of Section 2(6) and (7) of the Act. -REMEDYIt having been found that the Respondent has engagedin unfair labor practices in violation of Section 8(a)(1) ofthe Act by discharging three employees, it will be recom-mended that the Respondent cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act. The Respondent will be ordered, tooffer Jewell Hill, Naomi Jones, and Raymond- Lopez im-mediate and full reinstatement to their former jobs or, ifsuch jobs no longer exist, to substantially equivalent posi-tions,without prejudice to their seniority or other'nghtsand privileges, and that they be made whole for any loss ofearnings.Any backpay found to be due shall be computedin accordance with the formula set forth in F.W.Wool-worth Company,90 NLRB 289 (1950), andIsis Plumbing &Heating Co.,138 NLRB 716 (1962).Upon the entire record, the above findings of fact, andconclusions of law, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER2The Respondent, Colin Service Systems, Inc., New York,New York, its officers, agents, successors, and assigns;shall:1.Cease and desist from:(a)Discharging employees because they engage in orare thought to have engaged in concerted activity for theirmutual aid and protection.-(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of the, rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act: -(a)Offer Jewell Hill, Naomi Jones, and Raymond Lo-pez reinstatement to their former jobs or, if such jobs nolonger exist,to substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges,and make them,whole for any loss of wages or other bene-fitsm.the manner set forth in the section of this Decisionentitlted "The Remedy."- -,.(b) Preserve and, upon request, make available to theBoard or its agents,-for examination and copying, all pay-roll records, social security payment,, records, timecards,personnel - records and reports, sand all other, documentsnecessary and relevant to analyze andcomputethe amountof backpay due under this recommended Order=(c)Post at its facility at the, Colin Service-Systems, Inc.,copies of the attached notice marked "Appendix." 3 Copiesof said notice, on forms provided by the Regional Directorfor Region 2, after being duly signed by the Respondent'sauthorized representative,, shall be - posted by it immedi-ately upon receipt thereof, and rmaintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to emplo_yees.are customarilyposted. Reasonable steps shall be taken by the Company toinsure, that said notices are not, altered, defaced, or coveredby any other material.-(d)Notify the Regional Director for Region 2, in writ-ing, within 20 days,from the date' of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations in the com-plaint in all respects not specifically found violations of theAct be dismissed.iOne statement attributed to Galati indicated that he thought Lopez wasworking on behalf of`Local 1199.Without, more,this statement is not evi-dence that Otero discharged Lopez 'for such activity, .2 In the event no exceptions are filed as provided by Sec._ 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommendedOrder hereinshall,as provided in Sec.102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings; conclusions,and Order,and all,objections thereto shall bedeemed waived for all purposes3 In the event that the Board'sOrder,, is enforced by a Judgment of aUnited StatesCourt of Appeals,the words,in the notice reading "Posted byOrder of the National'Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court'of Appeals Enforcing an Order ofthe National Labor Relations Board ",,APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties were represented byattorneys and afforded the opportunity to present evidence COLINSERVICE SYSTEMS, INC.in.support of-their respective positions it has been found'that we have violated the National Labor Relations Act incertain respects and we,have been ordered to post this no-tice and carry out its terms.WE WILL NOT discharge or otherwise discriminateagainst employees because they ask questions con-cerning wages, hours, and other terms and conditionsof employment or engage in any other concerted ac-tivity for their mutual aid or protection.WE WILL offer immediate reinstatement to JewellHill,Naomi Jones,-and Raymond Lopez to their-for-75mer jobs or,if such jobs no longer exist,to substantial-ly similar positions of employment,and WE WILL makethem whole for any loss of wages or benefits sufferedby them as a result of the discrimination against themwith interest at 6 percent per annum.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise of rightsguaranteed them by Section 7 of the National LaborRelations Act.COLINSERVICESSYSTEMS, INC.